                        Case 1:20-cv-03167-LAK Document 3 Filed 04/21/20 Page 1 of 14
AO 121 (Rev. 06/16)
TO:

                  Register of Copyrights                                                                REPORT ON THE
                   U.S. Copyright Office                                                        FILING OR DETERMINATION OF AN
                101 Independence Ave. S.E.                                                             ACTION OR APPEAL
                Washington, D.C. 20559-6000                                                         REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
           ACTION                   APPEAL                               United States District Court
DOCKET NO.                         DATE FILED                            Southern District of New York
    1:20-cv-3167                   April 21, 2020
PLAINTIFF                                                                             DEFENDANT
BACKGRID USA, INC., a California corporation,                                         TUMBLR, INC., a Delaware corporation; AUTOMATTIC INC. a
                                                                                      Delaware corporation; and DOES 1-10, inclusive,



        COPYRIGHT
                                                                TITLE OF WORK                                               AUTHOR OR WORK
     REGISTRATION NO.

1 See Attached

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                      INCLUDED BY
                                                  Amendment                   Answer                Cross Bill              Other Pleading
        COPYRIGHT                                               TITLE OF WORK                                               AUTHOR OR WORK
     REGISTRATION NO.

1

2

3

    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                      DATE RENDERED

                Order               Judgment                                    Yes           No

CLERK                                                            (BY) DEPUTY CLERK                                            DATE



                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),      3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court                5) Case File Copy
                                                                                                                                      American LegalNet, Inc.
                                                                                                                                      www.FormsWorkFlow.com
                    Case 1:20-cv-03167-LAK Document 3 Filed 04/21/20 Page 2 of 14


copyright_number copyright_title                                                                      author_name
                 *PREMIUM EXCLUSIVE* Nial Horan lets loose in West Hollywood **MUST CALL
VA0002013958     FOR PRICING**                                                                        Julio Toledo
VA0002013977     *EXCLUSIVE* Taylor Swift grabs a bite with her bestie Karlie Kloss                   Daniel Poersch
VA0002013992     *EXCLUSIVE* A fit Emma Stone fuels up on the PCH                                     Rodrigo Fracascio
                 Group Registration Photos, *EXCLUSIVE* Taylor Swift is the definition of a denim
                 dame while out with a friend - set number AG_107541 - published April 4, 2016,
VA0002013943     14 images.                                                                           Edwin Blanco
                 Group photo registration, *Premium Exclusive* Taylor Swift and Tom Hiddleston
                 celebrate 4th of July weekend with VIP friends, published on July 4 2016, 60
VA0002020213     photos                                                                               Wagner Azevedo

                   Group photo registration, *premium exclusive* Taylor Swift and Tom Hiddleston
VA0002020181       make a splash with VIP friends!, 130 photos, published 7/4/2016                    Humberto Octavio Carreno

VA0002050264       Rihanna has her Heart on her Sleeve! - set number AG_129017 - 24 images            Marvin Patterson
                   Kim K and North wear matching 'Mommy and Me' glittering gowns - set number
VA0002050307       AG_129103 - 22 images                                                              Marvin Patterson
                   Nicki Minaj puts her assets on display at The Alexander Wang Show - set number
VA0002050052       AG_130070 - 13 images                                                              Brian Lindensmith

                   Group publication, *EXCLUSIVE* Beyoncé celebrates with Jay-Z, Nicki Minaj and
VA0002066856       T.I. until the early morning - set number AG_146692 - 48 images, 10/16/16          Marvin Patterson
                   Group registration, Katy Perry honors Hillary Clinton at Kate Hudson's Halloween
VA0002050308       Party - set number AG_148583 - 9 images, 10/29/2016                                Devone Byrd
                   Group registration, Gigi Hadid goes against the grain with her unique Halloween
VA0002050290       ensemble - set number AG_149050 - 42 images, 10/31/2016                            Tyrone Jackson
                   Group registration, Snoop Dogg grabs a piggy back ride at Catch LA - set number
VA0002050292       AG_149110 - 18 images, 11/1/2016                                                   Hellmuth Dominguez
                   Group registration, *EXCLUSIVE* Emma Roberts hits the newsstand with her gals -
VA0002066857       set number AG_151141 - 22 images, 11/13/2016                                       Edwin Blanco
                   Group registration, *PREMIUM EXCLUSIVE* Hot New Couple Selena Gomez and
                   The Weeknd Can't hide their Love - set number AG_162014 - 45 images,
VA0002050055       1/11/2017                                                                          Roberto Maciel
                   Group registration, *EXCLUSIVE* Kourtney Kardashian and Justin Bieber have a
                   late night rendezvous **WEB EMBARGO UNTIL 2PM PST ON 01/16/17** - set
VA0002050270       number AG_162774 - 31 images, 1/15/2017                                            Hellmuth Dominguez

                   Group registration, *EXCLUSIVE* Hannah Lee Fowler beams from ear to ear
VA0002050271       before her marriage to Sam Hunt - set number AG_818014 - 9 images, 4/15/2017 August Heim
                   Published Group of Photos, Amber Rose and Odell Beckham Jr. zoom along at
VA0002059460       Coachella - set number AG_190811 - 5 images, 4/15/2017                       Lesley Garcia

                   Published Group of Photos, *EXCLUSIVE* Selena Gomez and The Weeknd party it
VA0002049677       up during Coachella Day One - set number AG_817706 - 5 images, 4/15/2017    Edwin Blanco

                   Published Group of Photos, *EXCLUSIVE* Rihanna is sexy in denim at Kendrick
VA0002049672       Lamar's Coachella Performance - set number AG_819057 - 8 images, 4/17/2017 Roger Figueroa
                   Group registration of published photos, *PREMIUM-EXCLUSIVE* Beyonce shows
                   off her amazing braided hair leaving Beauty & Essex - set number AG_821556 - 18
VA0002058497       images, 4/19/2017                                                               Hellmuth Dominguez

                   Published Group of Photos, *EXCLUSIVE* Kourtney Kardashian enjoys a lunch date
VA0002049673       with model Younes Bendjima! - set number BGUS_836128 - 26 images, 5/3/2017 Carlos Ruano
               Case 1:20-cv-03167-LAK Document 3 Filed 04/21/20 Page 3 of 14



               Published Group of Photos, Beyonce and Kelly Rowland celebrate Cinco De Mayo
VA0002049669   together at Gracias Madres - set number BGUS_840768 - 35 images, 5/6/2017          Javier Calderon
               Published Group of Photos, *PREMIUM-EXCLUSIVE* Beyoncé shows off her
               massive belly at her baby shower - set number BGUS_860219 - 41 images,
VA0002049675   5/21/2017                                                                          Gerardo Vasquez
               Published Group of Photos, *EXCLUSIVE* Gwen Stefani and Blake Shelton make a
               trip to the recording studio together - set number BGUS_874225 - 21 images,
VA0002066791   published 2017-06-01                                                               Adriano Camolese
               Published Group of Photos, *PREMIUM-EXCLUSIVE* Lea Michele combines paddle
               boarding with yoga! - set number BGUS_906236 - 29 images, published 2017-06-
VA0002062066   30                                                                                 Larrick "Kapule" Eubank
               Published Group of Photos, *EXCLUSIVE* Justin Bieber is pictured coming back
               from his early morning walk in Sydney - set number BGUS_910672 - 12 images,
VA0002062071   published 2017-07-04                                                               Kirk Howard Antonio Powell
               Group Registration Photos, *PREMIUM-EXCLUSIVE* Beyonce and Jay Z out for a
               date night in Los Angeles, CA - set number BGUS_921082 - 51 images, published
VA0002060678   2017-07-14                                                                         Gerardo Vasquez
               Published Group of Photos, *EXCLUSIVE* Taylor Hill and Michael Stephen Shank
               step out for lunch in the Big Apple - set number BGUS_924755 - 7 images,
VA0002062065   published 2017-07-17                                                               Banjo McLachlan

               Published Group of Photos, *EXCLUSIVE* Justin Bieber looks worse for wear in
VA0002062166   West Hollywood - set number BGUS_927288 - 74 images, published 2017-07-20          Walter Blanco

               Group Registration Photos, *EXCLUSIVE* Justin Bieber lays down in the grass with
VA0002061176   a couple of friends - set number BGUS_927474 - 65 images, published 2017-07-19     Vinicius Poersch
               Published Group of Photos, *EXCLUSIVE* Kendall Jenner shows off her Summer
               style while heading to a spa - set number BGUS_930489 - 28 images, published
VA0002062273   2017-07-22                                                                         Maximillano Lopes Jr.
               Published Group of Photos, Kim Kardashian and Khloe Kardashian show off their
               famous curves while out to lunch at Chin Chin - set number BGUS_934685 - 44
VA0002062271   images, published 2017-07-26                                                       Ramon Alves
               Published Group of Photos, Kourtney Kardashian dines out at Craig's following an
               incident with her car - set number BGUS_935264 - 15 images, published 2017-07-
VA0002062268   27                                                                                 Salvador Ramos

               Published Group of Photos, Kerry Washington attends a party at Au Fudge
VA0002073589   Restaurant - set number BGUS_937549 - 44 images, published 2017-07-29              Eduardo Arrivabene

               Published Group of Photos, *EXCLUSIVE* Kylie Jenner gets an eyeful from an
VA0002062174   admiring fan. - set number BGUS_938309 - 19 images, published 2017-07-31      Julio Toledo
               Published Group of Photos, The more the merrier! Kendall Jenner, Bella Hadid,
               Hailey Baldwin, Scott Disick and more party it up in NYC - set number
VA0002073255   BGUS_941690 - 66 images, published 2017-08-03                                 Marvin Patterson
               Published Group of Photos, *EXCLUSIVE* Selena Gomez and The Weeknd showing
               signs of 'organic' love *WEB MUST CALL FOR PRICING* - set number
VA0002084015   BGUS_959820 - 10 images, published 2017-08-22                                 Mike Kamara

               Published Group of Photos, Jennifer Lopez and Alex Rodriguez cause a frenzy after
VA0002084016   the boxing match - set number BGUS_967008 - 27 images, published 2017-08-27 Julio Toledo
               Published Group of Photos, Taylor Swift celebrated her bffs wedding at Martha's
               Vineyard - set number BGUS_976240 - subset RYMI - 16 images, published 2017-
VA0002078340   09-02                                                                             Ryan Miner
               Case 1:20-cv-03167-LAK Document 3 Filed 04/21/20 Page 4 of 14



               Published Group of Photos, *PREMIUM-EXCLUSIVE* Jamie Foxx and Katie Holmes
               make it official on Romantic Beach Stroll! **MUST CALL FOR PRICING** - set
VA0002084114   number BGUS_978832 - subset RMBI - 96 images, published 2017-09-05         Rodrigo Fracascio

               Published Group of Photos, Bella Hadid heads out following a fitting at Alexander
VA0002084010   Wang - set number BGUS_980494 - 15 images, published 2017-09-06                      Wagner Azevedo
               Published Group of Photos, Justin Bieber keeps it sharp at The Nice Guy - set
VA0002074806   number BGUS_998997 - 17 images, published 2017-09-20                                 Julio Toledo

               Published Group of Photos, The Kardashians get together at Iceland Ice Skating
VA0002069871   Center - set number BGUS_1000043 - 26 images, published 2017-09-21                   Ramon Alves
               Published Group of Photos, Kim Kardashian and the kids wrap up their fun day at
               the Iceland Ice Skating Rink - set number BGUS_1000159 - 27 images, published
VA0002069869   2017-09-21                                                                           Ramon Alves
               Published Group of Photos, *EXCLUSIVE* Rihanna decks herself in Burberry for
               dinner in the Big Apple - set number BGUS_1019914 - 26 images, published 2017-
VA0002083023   10-10                                                                                Marvin Patterson
               Published Group of Photos, *EXCLUSIVE* Paul Rudd gets energetic on the set of
               'Ant-Man And The Wasp' - set number BGUS_1023958 - 27 images, published
VA0002086927   2017-10-13                                                                           August Heim
               Published Group of Photos, *EXCLUSIVE* Jennifer Lopez shows off her curves as
               she arrives to the Studio - set number BGUS_1031685 - 17 images, published
VA0002084012   2017-10-19                                                                           Wagner Azevedo

               Published Group of Photos, *EXCLUSIVE* Miley Cyrus and Liam Hemsworth take a
VA0002084110   walk in Savannah - set number BGUS_1042873 - 15 images, published 2017-10-31 Michael Griffin

               Published Group of Photos, Selena Gomez and Justin Bieber spotted bike riding
VA0002086697   together! - set number BGUS_1046036 - 59 images, published 2017-11-01                Gerardo Vasquez
               Published Group of Photos, *EXCLUSIVE* Kanye West seems to be working on his
               dad bod by shooting hoops with Migos - set number BGUS_1048271 - 68 images,
VA0002087527   published 2017-11-03                                                                 Mike Kamara
               Published Group of Photos, *EXCLUSIVE* Sofia Richie lounges topless with Scott
               Disick while on vacation - set number BGUS_990501 - 48 images, published 2017-
VA0002086692   11-06                                                                                Eduardo Pimental
               Group Registration Photos, *EXCLUSIVE* Rihanna arrives at her favorite
               restaurant Giorgio Baldi for dinner - set number BGUS_1056310 - 27 images,
VA0002087609   published 2017-11-12                                                                 Roberto Maciel
               Published Group of Photos, Star-studded guests start to arrive for Serena Williams
               and Alexis Ohanian wedding! - set number BGUS_1061476 - 18 images, published
VA0002086689   2017-11-16                                                                           Julio Toledo
               Published Group of Photos, *EXCLUSIVE* Kaia Gerber rocks the double denim
               while out with a friend - set number BGUS_1069292 - 23 images, published 2017-
VA0002086897   11-24                                                                                Andy Deetz

               Group Registration Photos, *PREMIUM-EXCLUSIVE* Justin Bieber and Selena kiss
VA0002093296   again!! - set number BGUS_1074516 - 71 images, published 2017-11-30                  Roberto Maciel

               Published Group of Photos, Jay-Z and Beyonce leaving the movies on his birthday -
VA0002086920   set number BGUS_1078612 - 15 images, published 2017-12-04                          Tyrone Jackson
               Group Registration Photos, Maria Sharapova wears a Pink Floyd shirt to lunch - set
VA0002093221   number BGUS_1080878 - 15 images, published 2017-12-06                              Enrique Aviles
               Group Registration Photos, *EXCLUSIVE* Justin Bieber grabs lunch with his
               church's preacher - set number BGUS_1084968 - 24 images, published 2017-12-
VA0002093226   10                                                                                 Eduardo Pimental
               Case 1:20-cv-03167-LAK Document 3 Filed 04/21/20 Page 5 of 14


               Group Registration Photos, *EXCLUSIVE* Kendall Jenner hits the streets of Beverly
               Hills with her mini me Kaia Gerber - set number BGUS_1087986 - 44 images,
VA0002093216   published 2017-12-13                                                              Ryan Fuertes
               *EXCLUSIVE* Cameron Diaz and hubby Benji Madden head to Hamilton - set
VA0002096160   number BGUS_1096581 - 17 images                                                   Jaime Perez
               *EXCLUSIVE* Rosie Huntington-Whiteley hits the gym in Los Angeles - set number
VA0002096560   BGUS_1097828 - 12 images                                                          Leandro Persch

               *EXCLUSIVE* Elle MacPherson looked to be defying the laws of aging while
VA0002097281   enjoying some time in Bahamas - set number BGUS_1099472 - 27 images                  Carlos Marques

               Published Group of Photos, Stan Lee helped out of the doctor's office in Beverly
VA0002086878   Hills - set number BGUS_1104577 - 5 images, published 2018-01-08                     Ryan Fuertes
               Gigi Hadid goes balloon shopping with friends after lunch - set number
VA0002097271   BGUS_1104438 - 47 images                                                             Tyrone Jackson
               *EXCLUSIVE* Chris Evans sports his old Captain America costume on the set of
VA0002098194   'Avengers 4' - set number BGUS_1105954 - 42 images                                   August Heim
               *EXCLUSIVE* 'Avengers 4' filming in Atlanta - set number BGUS_1106491 - 22
VA0002098181   images                                                                               August Heim

               *EXCLUSIVE* Britney Spears shows off fit figure and possible new ring! **WEB
VA0002098191   MUST CALL FOR PRICING** - set number BGUS_1104632 - 38 images                         Aja Oxman
               *EXCLUSIVE* Hailey Baldwin looks casual as she grabs lunch with a friend at
VA0002098178   Zinque Cafe - set number BGUS_1107170 - 24 images                                     Daniel Poersch
               *EXCLUSIVE* Cobie Smulders and Samuel L. Jackson re-teaming for upcoming
VA0002099609   Marvel movie! - set number BGUS_1116452 - 35 images                                   August Heim
               Zayn Malik Looks Dapper As He Steps Out In NYC - set number BGUS_1120245 -
VA0002099951   19 images                                                                             Daniel Herrick
               *PREMIUM-EXCLUSIVE* Ben Affleck takes a bad spill on his motorcyle - set
VA0002099948   number BGUS_1109498 - 9 images                                                        Carlos Maidana
               Group Registration Photos, Singer Normani Kordei shows some leg arriving to the
               Sony building in NYC - set number BGUS_1122944 - 14 images, published 2018-01-
VA0002087836   26                                                                                    Marvin Patterson
               *PREMIUM-EXCLUSIVE* First Photos of Brie Larson suited up as Captain Marvel! -
VA0002099945   set number BGUS_1120135 - 28 images                                                   August Heim
               *EXCLUSIVE* Mila Kunis wears short floral print dress during solo outing - set
VA0002102984   number BGUS_1128217 - 13 images                                                       Daniel Poersch
               Nicola Peltz and Anwar Hadid have a dinner date at Craig's - set number
VA0002103082   BGUS_1130024 - 16 images                                                              Greg Bramwell
               *EXCLUSIVE* Selena Gomez and a friend get in an early morning trip to an art
VA0002100851   supply store - set number BGUS_1130701 - 28 images                                    Maximillano Lopes Jr.
               *EXCLUSIVE* Justin Bieber and Selena Gomez are all loved up on a romantic
               Valentine's Day date *WEB MUST CALL FOR PRICING* - set number
VA0002100822   BGUS_1143733 - 62 images                                                              Maximillano Lopes Jr.
               Samuel L. Jackson is spotted with the new and original 'Shaft' while filming in NYC -
VA0002103066   set number BGUS_1146233 - 14 images                                                   Luis Guerra Jr.
               *PREMIUM-EXCLUSIVE* Justin Bieber and Selena Gomez cozy up with each other
               while in Jamaica **WEB EMBARGO UNTIL 2PM PST ON 02/21/18** - set number
VA0002103056   BGUS_1148393 - 72 images                                                              Stuart Browning
               *EXCLUSIVE* Elle Fanning is all smiles for the LAPD as she leaves the gym - set
VA0002104294   number BGUS_1153425 - 25 images                                                       Tuan Pham
               *PREMIUM-EXCLUSIVE* Love is in the Air: Emma Watson and Chord Overstreet
VA0002106076   are dating! - set number BGUS_1167872 - 87 images                                     Eduardo Pimental
               *EXCLUSIVE* Brie Larson films 'Captain Marvel' in LA - set number BGUS_1179406
VA0002103073   - 15 images                                                                           Kevin Perkins
               Case 1:20-cv-03167-LAK Document 3 Filed 04/21/20 Page 6 of 14


               Justin Bieber leaves his weekly Church service - set number BGUS_1181804 - 13
VA0002096896   images                                                                               Roberto Maciel

               *PREMIUM-EXCLUSIVE* Cara Delevingne and Paris Jackson share a Kiss as their
VA0002109154   Rumored Romance heats up - set number BGUS_1183432 - 30 images                        Roger Figueroa
               *EXCLUSIVE* Drake drops the top on his Maybach in Calabasas - set number
VA0002102547   BGUS_1191162 - 35 images                                                              Mike Kamara
               *EXCLUSIVE* First look at Kiernan Shipka and Ross Lynch on the set of the
VA0002108206   'Sabrina' series reboot - set number BGUS_1193177 - 45 images                         Justin King
               Hailey Baldwin goes on a coffee run in WeHo - set number BGUS_1194869 - 22
VA0002108207   images                                                                                Brian Lindensmith
               *EXCLUSIVE* Blac Chyna and YBN Almighty Jay share the PDA at the Lashed Ladies
VA0002141652   In LA Luncheon - set number BGUS_1219398 - 35 images                                  Hakop Arshakyan
               *EXCLUSIVE* Jessica Alba and Cash Warren are ready for takeoff at LAX - set
VA0002113531   number BGUS_1219248 - 22 images                                                       Marcelo Campos
               *EXCLUSIVE* Kourtney and Khloe Kardashian arrive for an afternoon of bowling in
VA0002125122   Woodland Hills - set number BGUS_1291307 - 29 images                                  Hakop Arshakyan
               *EXCLUSIVE* Hilary Duff and Matthew Koma enjoy a romantic walk on the beach
               in Malibu **WEB MUST CALL FOR PRICING** - set number BGUS_1310318 - 59
VA0002127157   images                                                                                Leonardo Dobner
               *PREMIUM-EXCLUSIVE* Tom Cruise is spotted for the first time as he reprises his
               starring role in sequel to 'Top Gun' 32 years after hit film's original release **WEB
               EMBARGO UNTIL 11AM PST ON 10/10/18 - set number BGUS_1362232 - 40
VA0002127611   images                                                                                David Sanchez
               *PREMIUM-EXCLUSIVE* Terrence J and Jasmine Sanders crash $300,000 McLaren
               as car is sent plowing through a parking meter before stopping at a tree - set
VA0002134572   number BGUS_1362451 - 21 images                                                       Shannon Watts
               *PREMIUM-EXCLUSIVE* Emma Watson shares a kiss with new hunk Brendan
VA0002129310   Wallace! - set number BGUS_1369512 - 28 images                                        Mario Diaz
               On-again couple Bella Hadid and The Weeknd go for a romantic stroll in New York -
VA0002136886   set number BGUS_1385827 - 9 images                                                    Fernando Ramales
               *EXCLUSIVE* Ashley Greene and Paul Khoury go grocery shopping together - set
VA0002136868   number BGUS_1392296 - 14 images                                                       Vladimir Labissiere

               *EXCLUSIVE* Emma Watson, Florence Pugh, Saoirse Ronan and Eliza Scanlen get
VA0002136865   into character for "Little Women" - set number BGUS_1394112 - 20 images              Ryan Miner
               *EXCLUSIVE* Kaia Gerber and Kendall Jenner have a girls' day out in West
VA0002140204   Hollywood - set number BGUS_1409444 - 42 images                                      Gustavo Munoz
               *EXCLUSIVE* Elsa Hosk and Martha Hunt show off their beach bods in Mexico -
VA0002140045   set number BGUS_1409640 - 31 images                                                  Arturo Millan
               Kaia Gerber and Presley Gerber leave Craig's in West Hollywood - set number
VA0002140039   BGUS_1411973 - 47 images                                                             Roberto Maciel
               *EXCLUSIVE* Kendall Jenner rocks a Winter White look for the Fleetwood Mac
VA0002142355   concert - set number BGUS_1434651 - 31 images                                        Julio Toledo

               *EXCLUSIVE* Brooklyn Beckham and Hana Cross pack on the PDA while taking
VA0002142715   photos on Rodeo Drive - set number BGUS_1436461 - subset SPOT - 56 images        Daniel Poersch
               Victor Cruz & Girlfriend Karrueche Tran Bare Beach Bodies in Miami! - set number
VA0002146828   BGUS_1444884 - 52 images                                                         Victor Eras

               *EXCLUSIVE* Jennifer Lopez and Alex Rodriguez start off the new year with a trip
VA0002146818   to the gym in Venice Beach - set number BGUS_1445682 - 35 images                     Daniel Poersch

               *EXCLUSIVE* Jennifer Lopez and Alex Rodriguez love to work out together and
VA0002146399   stay in shape - set number BGUS_1451706 - subset BENS - 12 images                    Bernardo Bens
               Case 1:20-cv-03167-LAK Document 3 Filed 04/21/20 Page 7 of 14


               *EXCLUSIVE* John Legend gets photobombed by 'Fiji Water Girl' while grocery
VA0002147752   shopping - set number BGUS_1454016 - 13 images                                    Jose Lazo
               *EXCLUSIVE* Margot Robbie films scenes for latest Harley Quinn role in '"Birds of
VA0002148912   Prey" - set number BGUS_1474929 - 87 images                                       Walter Blanco
               Pete Davidson and Kate Beckinsale show confirmation of dating rumors while out
VA0002148470   in Los Angeles - set number BGUS_1475018 - 4 images                               Roger Figueroa

               *EXCLUSIVE* Kim Kardashian sports black leather for a lunch date with Kourtney
VA0002148535   Kardashian and Scott Disick - set number BGUS_1476830 - 37 images                  Hayk Arsham
               A shirtless Rob Gronkowski parties on a duck boat with girlfriend Camille Kostek -
VA0002149876   set number BGUS_1477302 - 20 images                                                Ryan Miner

               *EXCLUSIVE* Cindy Crawford and daughter Kaia Gerber have a girls shopping trip
VA0002149873   to Barneys New York - set number BGUS_1477823 - 31 images                           Marcos Vasquez
               *EXCLUSIVE* Camila Cabello and Matthew Hussey go hand in hand ahead of their
VA0002150094   flight at LAX - set number BGUS_1485498 - 27 images                                 Marcelo Campos
               *PREMIUM-EXCLUSIVE* Jennifer Lopez and Alex Rodriguez soak up the sun in the
               Bahamas after getting engaged and rumors of cheating surface - set number
VA0002143940   BGUS_1513633 - 31 images                                                            Carlos Marques
               *EXCLUSIVE* Kendall Jenner gets leggy in leopard for lunch with friends - set
VA0002159767   number BGUS_1552174 - 20 images                                                     Eduardo Pimental
               *PREMIUM-EXCLUSIVE* Britney Spears is seen leaving The Montage hotel in
               Beverly Hills after a day of indulgences - set number BGUS_1555859 - subset SGGS
VA0002155459   - 33 images                                                                         Steve Ginsburg
               *EXCLUSIVE* Priyanka Chopra and Mrs. Jonas head out to dinner - set number
VA0002164739   BGUS_1556146 - 11 images                                                            August Heim
               Kim Kardashian and Kanye West leave Travis Scott's birthday party - set number
VA0002165013   BGUS_1560477 - 41 images                                                            Hakop Arshakyan
               *EXCLUSIVE* Leo DiCaprio's beach volleyball game turns to dodgeball as actor
               gets nailed in the face - ** WEB MUST CALL FOR PRICING ** - set number
VA0002196541   BGUS_1635588 - 98 images                                                            Leonardo Dobner
               *EXCLUSIVE* Jessica Alba heads to her office in LA looking business casual - set
VA0002179403   number BGUS_1685415 - 22 images                                                     Stefan Stoianov
               *EXCLUSIVE* Emma Watson runs into former fling while out with a different guy! -
VA0002185930   set number BGUS_1699353 - 72 images                                                 Daniel Poersch
               *EXCLUSIVE* Lily Collins grabs her caffeine fix to-go - set number BGUS_1791889 -
VA0002197541   11 images                                                                           Adriano Camolese
               *EXCLUSIVE* Gal pals Reese Witherspoon and Meg Ryan chat it up at Reese's
VA0002010938   office                                                                              Daniel Poersch

VA0002013987   *EXCLUSIVE* Eddie Redmayne and wife Hannah Bagshawe enjoy a lunch at Nobu Leonardo Dobner

VA0002013995   *EXCLUSIVE* Kat Von D seeks solace in a friend after breakup with Steve-O           Rodrigo Fracascio

VA0002013969   *EXCLUSIVE* Emma Stone is looking fit and fresh faced after hitting up the gym      Vinicius Poersch
VA0002013937   *EXCLUSIVE* Stylish Jessica Biel goes shopping at Antrhopology                      Edwin Blanco

VA0002013929   *EXCLUSIVE* Justin Bieber and Tyler, The Creator enjoy sushi at The Izaka-Ya        Roger Figueroa

VA0002013940   *EXCLUSIVE* Karlie Kloss heads out on a beautiful day for meetings in New York      Tim Jackson
VA0002013982   *EXCLUSIVE* Lana Del Rey shows off her sensational curves in Malibu                 Leonardo Dobner
               *EXCLUSIVE* Victoria Beckham and David enjoy a rare date without their children
VA0002013946   **WEB EMBARGO UNTIL 7AM PST ON 04/06/16**                                           Alexandre Kantif De Macedo
               *PREMIUM EXCLUSIVE* Louis Tomlinson takes his son Freddie out to lunch at
VA0002013989   Marmalade                                                                           Rodrigo Fracascio
               Case 1:20-cv-03167-LAK Document 3 Filed 04/21/20 Page 8 of 14


               Group registration, *EXCLUSIVE* Jay Z dons an illuminati tee as he takes a call - set
VA0002056348   number AG_132702 - 16 images, 9/27/2016                                               Tyrone Jackson
               Group registration, *EXCLUSIVE* Stars film an Epic four show Crossover for the DC
VA0002066859   Universe - set number AG_146210 - 48 images, 10/13/2016                               Rik Fedyck
               Group registration, *EXCLUSIVE* Gigi Hadid and Zayn Malik visit her mom Yolanda
VA0002028297   - set number AG_146916 -19 images, 10/18/2016                                         Edwin Blanco
               Group registration, *EXCLUSIVE* Alessandra Ambrosio picks up son Noah after a
VA0002028303   workout - set number AG_147946 - 41 images, 10/25/2016                                Tomas Maidana
               Group registration, Kourtney Kardashian arrives at Bootsy Bellows as a dead bride -
VA0002050286   set number AG_148733 - 13 images, 10/30/2016                                          Roger Figueroa
               Group registration, *EXCLUSIVE* Travis Scott stops by Maxfield in his purple camo
VA0002066858   Lambo - set number AG_150607 - 28 images, 11/9/2016                                   Adriano Camolese
               Group Registration Photos, Justin Bieber runs into Patrick Schwarzenegger and
               Abby Champion in Soho - set number BGUS_869434 - 16 images, published 2017-
VA0002061183   05-27                                                                                 Marvin Patterson

               Group Registration Photos, *EXCLUSIVE* Irina Shayk takes her newborn girl for a
VA0002061179   morning stroll - set number BGUS_878609 - 37 images, published 2017-06-06           Daniel Poersch
               Published Group of Photos, Vanessa Hudgens rocks Moschino in a red mini dress -
VA0002062258   set number BGUS_882140 - 12 images, published 2017-06-08                            Gustavo Munoz
               Group Registration Photos, *EXCLUSIVE* Kaia Gerber celebrates Delilah Belle
               Hamlin's 19th birthday at Delilah - set number BGUS_884920 - 32 images,
VA0002061182   published 2017-06-11                                                                Hellmuth Dominguez
               Group Registration Photos, 'Riverdale' shoots dream wedding sequence in
VA0002059746   Burnaby - set number BGUS_902422 - 31 images, published 6/26/2017                   Rik Fedyck

               Published Group of Photos, Rihanna looks flawless in Puma at her fave dinner spot
VA0002062274   - set number BGUS_919323 - 34 images, published 2017-07-12                          Gerardo Vasquez
               Published Group of Photos, Madison Beer hits up "Beauty & Essex" with her girls -
VA0002071691   set number BGUS_919917 - 10 images, published 2017-07-12                            Hellmuth Dominguez
               Group Registration Photos, *EXCLUSIVE* Vanessa Hudgens doubles up on her
VA0002060706   Caffeine Fix - set number - 17 images, published 2017-07-21                         Edwin Blanco
               Group Registration Photos, *EXCLUSIVE* Shirtless Justin Bieber lets model
               Audreyana Michelle hop in the drivers seat of his G Wagon - set number
VA0002061177   BGUS_931455 - 43 images, published 2017-07-23                                       Daniel Poersch
               Published Group of Photos, *PREMIUM-EXCLUSIVE* Kevin Hart and Eniko Parrish
               enjoy a day on the beach with Ludacris in Cabo - set number BGUS_931516 - 32
VA0002073587   images, published 2017-07-25                                                        Mario Diaz
               Group Registration Photos, Justin Bieber enjoys a casual lunch in LA after
               canceling his Purpose tour - set number BGUS_933572 - 38 images, published
VA0002061180   2017-07-25                                                                          Gerardo Vasquez
               Published Group of Photos, *PREMIUM-EXCLUSIVE* Kim Kardashian arrives for
               lunch at Stanley's with her siblings - set number BGUS_933602 - 29 images,
VA0002069836   published 2017-07-25                                                                Ramon Alves

               Group Registration Photos, Justin Bieber has a chat with Pastor Carl Lentz at
VA0002061181   Mastro's - set number BGUS_933933 - 21 images, published 2017-07-25              Gerardo Vasquez
               Published Group of Photos, *EXCLUSIVE* Zayn Malik heads to a hookah lounge
               with a group friends smoking a 'cigarette' - set number BGUS_935240 - 29 images,
VA0002062158   published 2017-07-27                                                             Julio Toledo

               Published Group of Photos, Justin Bieber is in a good mood after another meal at
VA0002062159   Nobu - set number BGUS_937845 - 14 images, published 2017-07-29                     Julio Toledo

               Published Group of Photos, Justin Bieber returns to the Montage Hotel after going
VA0002062275   to church - set number BGUS_939971 - 18 images, published 2017-08-01              Maximillano Lopes Jr.
               Case 1:20-cv-03167-LAK Document 3 Filed 04/21/20 Page 9 of 14



               Published Group of Photos, Leigh Anne Pinnock arrives for Karlie Kloss's birthday
VA0002073249   party - set number BGUS_943044 - 12 images, published 2017-08-04                    Hellmuth Dominguez

               Published Group of Photos, *EXCLUSIVE* Kylie Jenner wears red slippers and
VA0002073247   weed tee-shirt - set number BGUS_943499 - 32 images, published 2017-08-04           Mike Kamara
               Published Group of Photos, Justin Bieber dines at Dream Hollywood hotel - set
VA0002062172   number BGUS_944950 - 17 images, published 2017-08-06                                Edwin Blanco
               Published Group of Photos, Gigi Hadid and Zayn Malik hold hands as Bella Hadid
               leads the way to a helipad - set number BGUS_991869 - 43 images, published
VA0002073265   2017-09-14                                                                          Marvin Patterson
               Published Group of Photos, The Kardashian family enjoys a day at Iceland Ice
               Skating Center - set number BGUS_1000064 - subset RAAK - 40 images, published
VA0002075932   2017-09-21                                                                          Ramon Alves
               Published Group of Photos, *EXCLUSIVE* Kim Kardashian seen leaving Casa Vega
               restaurant in very good shape - set number BGUS_1001632 - 27 images,
VA0002075929   published 2017-09-22                                                                Roberto Maciel
               Published Group of Photos, *EXCLUSIVE* Justin Bieber parks in a handicap spot
               just to get a juice! - set number BGUS_1004462 - 46 images, published 2017-09-
VA0002074807   25                                                                                  Eduardo Arrivabene
               Published Group of Photos, *EXCLUSIVE* Lucy Hale is welcomed by her dog Elvis
               while touching down in Vancouver - set number BGUS_1035541 - 12 images,
VA0002086701   published 2017-10-23                                                                Rik Fedyck

               Published Group of Photos, *EXCLUSIVE* Louis Tomlinson and girlfriend Eleanor
               Calder hold hands while shopping **WEB MUST CALL FOR PRICING** - set
VA0002086864   number BGUS_1037514 - 63 images, published 2017-10-24                               Marcos Vasquez

               Published Group of Photos, *EXCLUSIVE* Liam Hemsworth horses around while
VA0002087381   filming "Killerman" - set number BGUS_1043979 - 7 images, published 2017-11-02 August Heim

               Group Registration Photos, Camila Morrone exits at Kendall Jenner's 22nd
VA0002085938   birthday dinner - set number BGUS_1048429 - 6 images, published 2017-11-03          Gustavo Munoz
               Group Registration Photos, *EXCLUSIVE* Charlie Hunnam stops to pick up some
               Naan bread with a friend - set number BGUS_1057013 - 10 images, published
VA0002090490   2017-11-12                                                                          Jose Garcia

               Group Registration Photos, Gigi Hadid cuts a casual look with a graphic cropped
VA0002090496   top - set number BGUS_1058686 - 16 images, published 2017-11-14                 Wagner Azevedo
               Published Group of Photos, *EXCLUSIVE* Julianne Hough and Taylor Hoechlin with
               Colton Haynes filming "Bigger" - set number BGUS_1057750 - 41 images,
VA0002087385   published 2017-11-15                                                            Carlos Marques

               Published Group of Photos, *PREMIUM-EXCLUSIVE* Selena and Justin: It's Official
VA0002086933   and It's Love - set number BGUS_1060819 - 22 images, published 2017-11-16          Luis Mejicano
               Group Registration Photos, *EXCLUSIVE* Nikki Bella shows off her fit figure as she
               meets up with Artem Chigvintsev - set number BGUS_1061408 - 72 images,
VA0002090478   published 2017-11-16                                                               Tuan Pham

               Published Group of Photos, *EXCLUSIVE* Bradley Cooper and Irina Shayk take
               their daughter to see Santa Claus **WEB MUST CALL FOR PRICING** - set number
VA0002086869   BGUS_1062406 - 39 images, published 2017-11-18                                  Ryan Fuertes
               Group Registration Photos, Kourtney Kardashian and Larsa Pippen get detox tea's
               after lunch at Cecconi's with friends - set number BGUS_1070107 - 56 images,
VA0002093289   published 2017-11-25                                                            Julio Toledo
               Case 1:20-cv-03167-LAK Document 3 Filed 04/21/20 Page 10 of 14



               Group Registration Photos, Justin Bieber lectures a Paparazzo before a Dance
VA0002093235   Class - set number BGUS_1074757 - 47 images, published 2017-11-30                       Edwin Blanco
               Published Group of Photos, *EXCLUSIVE* Lea Michele and Ashley Tisdale have
               lunch and shop at Brentwood Country Mart - set number BGUS_1077594 - 38
VA0002087386   images, published 2017-12-03                                                            Daniel Poersch
               Group Registration Photos, Justin Bieber is pumped to go Hiking - set number
VA0002087612   BGUS_1078289 - 8 images, published 2017-12-04                                           Carlos Ruano
               Group Registration Photos, *EXCLUSIVE* Justin Bieber pretends to box with buddy
               Harry Hudson after church - set number BGUS_1081264 - 52 images, published
VA0002093223   2017-12-07                                                                              Roberto Maciel

               Group Registration Photos, *EXCLUSIVE* Ryan Gosling surveys the damage on the
VA0002117009   set of "First Man" - set number BGUS_1087728 - 39 images, published 2017-12-13          August Heim
               Group Registration Photos, Elle Fanning shows off her fit figure heading to her
               morning workout routine - set number BGUS_1087897 - 11 images, published
VA0002093210   2017-12-13                                                                              Tuan Pham
               Published Group of Photos, Justin Bieber and Selena Gomez jet out of town on a
               private jet together - set number BGUS_1090726 - 31 images, published 2017-12-
VA0002087519   16                                                                                      Gerardo Vasquez
               Group Registration Photos, *EXCLUSIVE* Miley Cyrus and Mary Jane start their
               week with a Hike! - set number BGUS_1091920 - 26 images, published 2017-12-
VA0002093299   18                                                                                      Adriano Camolese

               Group Registration Photos, Sultry Rihanna parties it up at The Forum for Jay-Z's
VA0002093211   concert - set number BGUS_1095060 - 12 images, published 2017-12-22                     Roger Figueroa
               Justin Bieber gets a smoothie after his workout - set number BGUS_1100468 - 29
VA0002097280   images                                                                                  Fletcher Greene
               Jennifer Lopez steps out for a doctor's visit with her boyfriend Alex Rodriguez - set
VA0002097265   number BGUS_1100957 - 31 images                                                         Gerardo Vasquez
               *EXCLUSIVE* Scott Disick and Sofia Richie enjoy a dinner date at Sugarfish - set
VA0002097279   number BGUS_1101111 - 50 images                                                         Mike Kamara
               *EXCLUSIVE* Singer Halsey is seen with rapper boyfriend G Eazy for the first time
               since she was photographed doing drugs on a yacht **WEB MUST CALL FOR
VA0002097272   PRICING** - set number BGUS_1102157 - 10 images                                         Shane Partridge
               *EXCLUSIVE* Hailey Baldwin shows off her toned abs during a solo coffee run
VA0002097269   under the rain! - set number BGUS_1104483 - 18 images                                   Daniel Poersch
               *EXCLUSIVE* Kendall Jenner and Hailey Baldwin brave the rain to meet up at a
VA0002097267   lawyer's office - set number BGUS_1104598 - 55 images                                   Daniel Poersch
               *EXCLUSIVE* Zayn Malik stops by Gigi's place in Manhattan - set number
VA0002098185   BGUS_1106366 - 6 images                                                                 Javier Mateo-Garcia
               *EXCLUSIVE* That's a wrap on Avengers 4! - set number BGUS_1107299 - 7
VA0002098177   images                                                                                  August Heim
               Published Group of Photos, Mila Kunis takes Wyatt to the library on Saturday - set
VA0002086867   number BGUS_1108938 - 10 images, published 2018-01-13                                   BackGrid USA, Inc., employer for
               *EXCLUSIVE* Zayn Malik exits Gigi Hadid's apartment after celebrating his
VA0002106067   birthday - set number BGUS_1108901 - 18 images                                          Wagner Azevedo
               Zayn Malik keeps busy while Gigi Hadid enjoys dinner with friends in NYC - set
VA0002099608   number BGUS_1118259 - 10 images                                                         Marvin Patterson
               *EXCLUSIVE* Brie Larson arrives on the set of Captain Marvel - set number
VA0002099606   BGUS_1119901 - 5 images                                                                 August Heim
               Zayn Malik takes a break this evening at the recording studio - set number
VA0002099952   BGUS_1120460 - 10 images                                                                Marvin Patterson

               *EXCLUSIVE* Chris Pine shows off his old school flip phone after recovering from
VA0002100840   an accident on set - set number BGUS_1122791 - 45 images                                Tuan Pham
               Case 1:20-cv-03167-LAK Document 3 Filed 04/21/20 Page 11 of 14


               *EXCLUSIVE* Justin Bieber absent from the Grammys enjoying a night out with
VA0002100848   freinds - set number BGUS_1126451 - 23 images                                       Julio Toledo
               Lucy Hale leaves Cipriano in New York City - set number BGUS_1136415 - 13
VA0002099296   images                                                                              Marvin Patterson
               Ruby Rose jokes around with a friend as she leaves Nine Zero One salon - set
VA0002102548   number BGUS_1138465 - 9 images                                                      Edwin Blanco
               Selena Gomez heads to a studio session in Westwood - set number
VA0002103846   BGUS_1151832 - 11 images                                                            Roberto Maciel
               *EXCLUSIVE* Charlotte McKinney is smokin' hot at Madeo - set number
VA0002104291   BGUS_1153071 - subset ROLO - 10 images                                              Roger Figueroa
               Kendall Jenner exits the Vanity Fair Party with a friend - set number
VA0002107956   BGUS_1162081 - 8 images                                                             Edwin Blanco
               Hailey Clauson and friends out at TAO for her birthday party - set number
VA0002105291   BGUS_1165818 - 14 images                                                            Gustavo Munoz
               Justin Bieber and Selena Gomez head out after their church service - set number
VA0002100280   BGUS_1167008 - 27 images                                                            Gerardo Vasquez
               *EXCLUSIVE* Martha Hunt looking cute in braids while out shopping at Barneys
VA0002105284   New York - set number BGUS_1169028 - 16 images                                      Javier Mateo-Garcia
               *EXCLUSIVE* Selena Gomez out and about smiling in Beverly Hills - set number
VA0002106090   BGUS_1176887 - 19 images                                                            Adriano Camolese
               *EXCLUSIVE* Kendall Jenner shares a laugh with her security ahead of a LAX flight -
VA0002107436   set number BGUS_1177486 - 16 images                                                 Edwin Blanco
               Hailey Baldwin makes her way into Craig's - set number BGUS_1187783 - 10
VA0002097282   images                                                                              Gustavo Munoz
               *EXCLUSIVE* Selena Gomez is in a happy mood ahead of the weekend - set
VA0002108203   number BGUS_1190457 - 23 images                                                     Eduardo Pimental
               *EXCLUSIVE* Gigi and Bella Hadid matching outfits during first weekend of
VA0002114926   Coachella Festival - set number BGUS_1205534 - 10 images                            Roger Figueroa
               *EXCLUSIVE* 'The Walking Dead' starts filming season 9 in Atlanta - set number
VA0002113108   BGUS_1222656 - 40 images                                                            August Heim
               *EXCLUSIVE* Cast of 'The Walking Dead' film a scene with walkers for Season 9 -
VA0002116838   set number BGUS_1224481 - 43 images                                                 August Heim
               *PREMIUM-EXCLUSIVE* Khloe Kardashian steps out with her newborn daughter
               True Thompson for the first time **WEB EMBARGO UNTIL 4PM PST ON
VA0002116836   05/07/18** - set number BGUS_1224999 - 37 images                                    Stuart Browning

               *EXCLUSIVE* Charlie Heaton and Natalia Dyer spotted filming for the new season
VA0002116829   of 'Stranger Things' - set number BGUS_1228753 - 69 images                     August Heim
               Hailey Baldwin in super skinny black vinyl! - set number BGUS_1239150 - 20
VA0002114931   images                                                                         Gustavo Munoz

               *PREMIUM-EXCLUSIVE* Emma Stone and Justin Theroux spend some quality time
VA0002117224   together in the South of France - set number BGUS_1248059 - 50 images               Karel Brissaud
               *EXCLUSIVE* Kaia Gerber meets friends for a night out at The Nice Guy - set
VA0002117266   number BGUS_1249215 - 18 images                                                     Gustavo Munoz
               *EXCLUSIVE* Dove Cameron gets her nails done in downtown Vancouver - set
VA0002117265   number BGUS_1250154 - 26 images                                                     Rik Fedyck
               *EXCLUSIVE* Kendall Jenner shows off her model figure stepping out for dinner at
VA0002107438   Cipriani - set number BGUS_1253371 - 23 images                                      Marvin Patterson
               *EXCLUSIVE* Kylie Jenner shows off midriff and killer curves with Jordan Woods. -
VA0002120547   set number BGUS_1256956 - 84 images                                                 Mike Kamara
               *EXCLUSIVE* Gal Gadot and Chris Pine on the first day of filming 'Wonder Woman
               2' **WEB MUST CALL FOR PRICING** - set number BGUS_1261471 - subset LYNX -
VA0002116815   16 images                                                                           August Heim
               Case 1:20-cv-03167-LAK Document 3 Filed 04/21/20 Page 12 of 14


               *EXCLUSIVE* Gal Gadot and Chris Pine on the first day of filming 'Wonder Woman
               2' **WEB MUST CALL FOR PRICING** - set number BGUS_1261471 - subset RYMI -
VA0002120519   12 images                                                                      Ryan Miner

               *EXCLUSIVE* Gal Gadot is all smiles as she begins work on 'Wonder Woman 2'
VA0002120504   **WEB MUST CALL FOR PRICING** - set number BGUS_1261697 - 7 images                  August Heim
               *EXCLUSIVE* Gal Gadot glides through the air for 'Wonder Woman 1984' *WEB
VA0002122247   MUST CALL FOR PRICING* - set number BGUS_1265548 - 20 images                        August Heim
               *EXCLUSIVE* Hailey Baldwin steps out after date night with Justin Bieber in NYC -
VA0002122198   set number BGUS_1270696 - 8 images                                                  Jawed Elatab
               *EXCLUSIVE* Gal Gadot and Chris Pine hailing a cab on the set of "Wonder
VA0002124794   Woman 1984" - set number BGUS_1274684 - 12 images                                   Ryan Miner
               *PREMIUM-EXCLUSIVE* Taylor Swift sans 4th of July party for snorkeling in Turks
               and Caicos with sweetheart Joe Alwyn **NO NY PAPERS** **MUST CALL FOR
VA0002124797   PRICING** - set number BGUS_1280087 - 53 images                                     Stuart Browning

               *EXCLUSIVE* Looking good, girl! Jennifer Lopez facetimes Alex as she leaves a gym
VA0002124790   session in Brentwood - set number BGUS_1284369 - 10 images                          Edwin Blanco
               *EXCLUSIVE* Beyonce and Jay Z hold hands while out for a stroll in France - set
VA0002116826   number BGUS_1285119 - 50 images                                                     Karel Brissaud
               *EXCLUSIVE* Karrueche Tran takes her boyfriend shopping in Hollywood - set
VA0002126213   number BGUS_1294799 - 24 images                                                     Saul Lazo
               *EXCLUSIVE* Margot Robbie and Tom Ackerley grab some refreshments while on
VA0002126217   a trip to Costa Rica - set number BGUS_1292736 - 9 images                           Carlos Ruano
               *EXCLUSIVE* Madison Beer visits a nail salon on her lazy Sunday - set number
VA0002126210   BGUS_1296121 - 14 images                                                            Rafael Fontoura

               *EXCLUSIVE* Selena Gomez is all smiles during a night out with rumored beau
VA0002128102   Caleb Stevens and friends - set number BGUS_1294886 - subset GEVA - 25 images Gerardo Vasquez
               *EXCLUSIVE* Selena Gomez hits the mall with friends - set number
VA0002126423   BGUS_1300781 - 33 images                                                       Maximillano Lopes Jr.
               *EXCLUSIVE* Madison Beer flashes flesh in a black crop-top after lunch at Urth
VA0002126383   Caffe Melrose - set number BGUS_1301298 - 21 images                            Fletcher Greene

               *EXCLUSIVE* Gigi Hadid shows off a necklace that reads "Zayn" as her and Zayn
VA0002127164   Malik hop into their ride - set number BGUS_1305852 - 17 images                   Javier Mateo-Garcia
               *EXCLUSIVE* Lucy Hale heads out in her casual chic look running errands in Studio
VA0002129817   City - set number BGUS_1307931 - 12 images                                        Luis Rodriguez

               *EXCLUSIVE* Khloe Kardashian and Kendall Jenner head home after their double
VA0002127085   date on the beach in Mexico - set number BGUS_1311014 - 32 images                   Julio Toledo
               *EXCLUSIVE* Harry Styles arrives in Cabo San Lucas for James Cordon birthday
VA0002127066   celebrations - set number BGUS_1314132 - 18 images                                  Mario Diaz
               *EXCLUSIVE* The 'It' Gang take over Malibu! Kendall Jenner, Jaden Smith, Anwar
               Hadid and Kaia Gerber meet up for lunch - set number BGUS_1319271 - 63
VA0002127589   images                                                                              Luis Guedes
               *EXCLUSIVE* Kylie Jenner carbs out on Sushi and Ice Cream with her pals - set
VA0002129167   number BGUS_1327607 - 94 images                                                     Mike Kamara
               *EXCLUSIVE* Chris Evans and Scarlett Johansson sport new looks on the set of
VA0002127590   'Avengers 4!' - set number BGUS_1328286 - 38 images                                 August Heim
               *EXCLUSIVE* Bella Hadid gets a break from NYFW as she is spotted on a pizza and
               ice cream date night with boyfriend The Weeknd - set number BGUS_1334180 -
VA0002130393   subset MAPE - 27 images                                                             Marvin Patterson
               Rihanna heads to the Public Hotel for her Diamond Ball afterparty - set number
VA0002127613   BGUS_1336746 - 13 images                                                            Marvin Patterson
               Case 1:20-cv-03167-LAK Document 3 Filed 04/21/20 Page 13 of 14


               *EXCLUSIVE* Iggy Azalea and Playboi Carti were seen getting a private Jet at Van
VA0002130388   Nuys private airport - set number BGUS_1338408 - 82 images                         Roberto Maciel
               Ben Affleck looks beefed up for a meeting on a break from rehab - set number
VA0002129313   BGUS_1355966 - 29 images                                                           Boaz Danziger
               *EXCLUSIVE* Vanessa Hudgens arrives at Aroma Coffee for an afternoon pick me
VA0002134577   up - set number BGUS_1369629 - 22 images                                           Fabio Martins
               *EXCLUSIVE* Justin Bieber shows off his soccer skills during a friendly church
VA0002127156   soccer game - set number BGUS_1375612 - 79 images                                  Carlos Maidana
               *EXCLUSIVE* Leggy Emma Roberts enjoys an early dinner with a friend - set
VA0002135724   number BGUS_1377767 - 42 images                                                    Jaime Perez

               *EXCLUSIVE* Joe Jonas and Sophie Turner get creative with their costumes at Kate
VA0002135621   Hudson's party - set number BGUS_1384337 - subset RMCL - 28 images               Roberto Maciel

               *EXCLUSIVE* Melissa Benoist, Tyler Hoechlin, Stephen Amell and Grant Gustin on
VA0002136883   the set of DC's Arrowverse Crossover - set number BGUS_1387863 - 22 images         Rik Fedyck
               Bella Hadid and The Weeknd are hand in hand as they step out during a rainy day
VA0002136860   in NYC - set number BGUS_1393986 - 6 images                                        Jawed Elatab
               *EXCLUSIVE* Emma Watson gets into character on the set of 'Little Women' - set
VA0002136858   number BGUS_1393970 - 58 images                                                    Ryan Miner
               *PREMIUM-EXCLUSIVE* Demi Lovato and Henry Levy grab iced coffees at The
               Coffee Bean & Tea Leaf **WEB EMBARGO UNTIL 12:00 PM PST ON November 6,
VA0002136864   2018** - set number BGUS_1393720 - 88 images                                       Roberto Maciel

               *EXCLUSIVE* Cute couple Justin Bieber and Hailey Baldwin share some sweet PDA
VA0002140888   on the streets of Beverly Hills - set number BGUS_1420411 - 44 images              Daniel Poersch
               *EXCLUSIVE* Lucy Hale shows off her trendy fashion sense while out grabbing
VA0002142720   coffee - set number BGUS_1436408 - 17 images                                       German Duran
               Selena Gomez sports her Taylor Swift hoodie for an outing in LA - set number
VA0002144190   BGUS_1443259 - 28 images                                                           Safwan Saad
               Selena Gomez looks red hot for her hot pilates session in L.A.! - set number
VA0002144576   BGUS_1444404 - subset CLTN - 15 images                                             Clint Brewer
               Selena Gomez looks red hot for her hot pilates session in L.A.! - set number
VA0002144574   BGUS_1444404 - subset GEVA - 4 images                                              Gerardo Vasquez

               *EXCLUSIVE* Kourtney Kardashian takes on cold Aspen winds with see through
VA0002146830   top while out with Scott and Sofia - set number BGUS_1444686 - 57 images        Edwin Blanco
               *EXCLUSIVE* Katy Perry and Orlando Bloom grab dinner together in Aspen - set
VA0002146834   number BGUS_1445867 - 15 images                                                 Edwin Blanco
               *EXCLUSIVE* Katy Perry and Orlando Bloom arrive arm in arm to a quiet dinner in
VA0002146588   Aspen at Matsuhisa - set number BGUS_1446326 - 23 images                        Edwin Blanco

               *PREMIUM-EXCLUSIVE* Chris Pratt and Katherine Schwarzenegger heat things up
VA0002148053   with a romantic beachside vacation - set number BGUS_1446315 - 89 images           Mario Diaz
               *EXCLUSIVE* Zoe Kravitz and Karl Glusman out for a movie date in Hollywood - set
VA0002149130   number BGUS_1457171 - 5 images                                                     Roger Figueroa
               *EXCLUSIVE* Joe Jonas and Sophie Turner shop for new digs in L.A.! - set number
VA0002150010   BGUS_1464708 - 46 images                                                           Adriano Camolese
               *EXCLUSIVE* Beyonce and Blue Ivy seen leaving an event in L.A. - set number
VA0002136885   BGUS_1465072 - 10 images                                                           Jose O. Hernandez Duran
               *EXCLUSIVE* Dakota Johnson arrives for some shopping at Barneys New York - set
VA0002150493   number BGUS_1466333 - 15 images                                                    Daniel Poersch
               *EXCLUSIVE* Dakota Johnson hits Barneys New York in Style for some retail
VA0002150009   therapy - set number BGUS_1466414 - 9 images                                       Gustavo Munoz
               *EXCLUSIVE* Kourtney Kardashian visits her grandmother in Calabasas - set
VA0002148463   number BGUS_1468291 - 16 images                                                    Hakop Arshakyan
               Case 1:20-cv-03167-LAK Document 3 Filed 04/21/20 Page 14 of 14


               *EXCLUSIVE* Lana Del Rey browses the local news stand with a mystery male - set
VA0002149035   number BGUS_1470106 - 10 images                                                     Roger Figueroa
               *EXCLUSIVE* Emma Roberts is pretty in pink as she meets a friend for lunch in Los
VA0002148976   Feliz - set number BGUS_1472483 - 21 images                                         Jaime Perez
               Bella Hadid and The Weeknd are arm in arm as they head to their waiting SUV -
VA0002148642   set number BGUS_1474660 - 14 images                                                 Jawed Elatab
               *EXCLUSIVE* Chris Pine chats on his phone while running errands in Hollywood -
VA0002148918   set number BGUS_1474866 - 5 images                                                  German Duran
               *EXCLUSIVE* Chadwick Boseman picks up some food to-go from the Oaks
VA0002148544   Gourmet Market - set number BGUS_1476673 - 20 images                                Nixon Polanco
               *EXCLUSIVE* Niall Horan relaxes poolside with friends in Cabo **WEB MUST CALL
VA0002148610   FOR PRICING** - set number BGUS_1476711 - 37 images                                 Mario Diaz

               *EXCLUSIVE* Kendall and Kylie Jenner are seen in full make-up and matching
VA0002148511   hairstyles at Milk Studios - set number BGUS_1479613 - 39 images                   Walter Blanco
               *EXCLUSIVE* Danielle Cambell is joined by a friend as she steps out in for a post-
VA0002148640   lunch walk - set number BGUS_1481264 - 16 images                                   Gerardo Vasquez
               *EXCLUSIVE* Mary Elizabeth Winstead films "Birds of Prey" with her stunt double -
VA0002150921   set number BGUS_1481865 - 75 images                                                Walter Blanco
               *PREMIUM-EXCLUSIVE* After skipping the Grammys, Selena Gomez slips into a
               two-piece during a beach day in Mexico! *NO WEB* - set number BGUS_1484420 -
VA0002148609   49 images                                                                          Mario Diaz
               *PREMIUM-EXCLUSIVE* Selena Gomez looks healthy and relaxed on the beach in
VA0002148611   Mexico - set number BGUS_1482573 - 31 images                                       Mario Diaz
               *EXCLUSIVE* Robert Pattinson cruises around in an old pick-up truck in Los
VA0002150089   Angeles - set number BGUS_1488273 - 22 images                                      Walter Blanco
               *EXCLUSIVE* Lily Collins keeps warm on a cold and rainy day with a Starbucks
VA0002150081   coffee run - set number BGUS_1488285 - 26 images                                   Gerardo Vasquez
               *PREMIUM-EXCLUSIVE* Darren Criss Is married, ties the knot with Mia Swier in
               New Orleans! **WEB EMBARGO UNTIL 8PM ON 02/17/19** - set number
VA0002150083   BGUS_1489042 - 43 images                                                           Stuart Browning
               *EXCLUSIVE* Kristen Stewart stops by a storage unit with a friend in Burbank - set
VA0002150078   number BGUS_1490451 - 6 images                                                     Saul Lazo
               *EXCLUSIVE* Amal Clooney and the twins head back to London after Meghan
VA0002150074   Markle's baby shower - set number BGUS_1493082 - 8 images                          Marvin Patterson
               *EXCLUSIVE* Margot Robbie picks up dog food on the set of 'Birds Of Prey' - set
VA0002149954   number BGUS_1494222 - 39 images                                                    Walter Blanco
               *EXCLUSIVE* Scott Eastwood goes out for lunch in LA with friends - set number
VA0002149947   BGUS_1494283 - 30 images                                                           Ronen Cohen
               *EXCLUSIVE* Margot Robbie shoots an action scene for 'Birds of Prey' - set
VA0002149944   number BGUS_1494478 - 43 images                                                    Walter Blanco
               *EXCLUSIVE* Niall Horan cuddles up to a mystery girl while enjoying a night out
VA0002152208   with friends - set number BGUS_1501419 - 10 images                                 Roger Figueroa
               *EXCLUSIVE* Shanina Shaik attends the Kylie Skin launch event - set number
VA0002164947   BGUS_1597796 - 6 images                                                            Edwin Blanco
               *EXCLUSIVE* Dakota Johnson enjoys some pampering before a trip to Earthbar -
VA0002164988   set number BGUS_1599058 - 64 images                                                Edwin Blanco
               *EXCLUSIVE* Khloe Kardashian and Kris Jenner exit a studio with Lisa Rinna and
VA0002171906   Kyle Richards - set number BGUS_1630212 - 46 images                                Hayk Arsham
               Justin Bieber leaves doc's office with bandages on his arm but with a big smile
VA0002178392   nontheless! - set number BGUS_1725019 - 20 images                                  Gustavo Munoz

               *EXCLUSIVE* Justin and Hailey Bieber arrive for a late night doctor's appointment
VA0002177912   in Beverly Hills - set number BGUS_1730602 - subset VICE - 28 images              Maximillano Lopes Jr.
               *EXCLUSIVE* First Look: Sebastian Stan begins filming 'The Falcon And The Winter
VA0002197921   Soldier' in Atlanta! - set number BGUS_1786610 - 28 images                        August Heim
